                 Case
CCN #18119692 – Arrest   1:18-cr-00212-APM
                       Packets - 051827771                             Document 17-3 Filed 11/17/18 Page 1 of 3 Police Department
                                                                                                       Metropolitan

 DISPOSITION                                    DISPOSITION DATE                   RECEIPT #                    AMOUNT PAID ($)

    CITATION     BOND   COLLATERAL   LOCKUP     Jul 20, 2018 20:31
    POST & FORFEIT                              JUVENILE DISPOSITION               JUVENILE DISPOSITION DATE



 CHARGE-3                                                                                                                         CCN #

 Unlawful Entry (22DC3302)                                                                                                        18119692
 DISPOSITION                                    DISPOSITION DATE                   RECEIPT #                    AMOUNT PAID ($)

    CITATION     BOND   COLLATERAL   LOCKUP     Jul 20, 2018 20:32
    POST & FORFEIT                              JUVENILE DISPOSITION               JUVENILE DISPOSITION DATE



 CHARGE-4                                                                                                                         CCN #

 Simple Assault (22DC404A, 22DC404)                                                                                               18116053
 DISPOSITION                                    DISPOSITION DATE                   RECEIPT #                    AMOUNT PAID ($)

    CITATION     BOND   COLLATERAL   LOCKUP     Jul 20, 2018 20:32
    POST & FORFEIT                              JUVENILE DISPOSITION               JUVENILE DISPOSITION DATE



 CHARGE-5                                                                                                                         CCN #

 Simple Assault (22DC404A, 22DC404)                                                                                               18119692
 DISPOSITION                                    DISPOSITION DATE                   RECEIPT #                    AMOUNT PAID ($)

    CITATION     BOND   COLLATERAL   LOCKUP     Jul 20, 2018 20:32
    POST & FORFEIT                              JUVENILE DISPOSITION               JUVENILE DISPOSITION DATE



 CHARGE-6                                                                                                                         CCN #

 Destruction Of Public Property (22DC3311-X)                                                                                      18119692
 DISPOSITION                                    DISPOSITION DATE                   RECEIPT #                    AMOUNT PAID ($)

    CITATION     BOND   COLLATERAL   LOCKUP     Jul 20, 2018 20:32
    POST & FORFEIT                              JUVENILE DISPOSITION               JUVENILE DISPOSITION DATE




STATEMENT OF FACTS

 BWC ACTIVATED

 On July 16th 2018 Officer Bolton responded to                           For a Domestic Assault. On that Day Defendant-1 (Joshua Hubbard) was named by V-1
 as the person who had struck her multiple time in the face.

 On July 20th 2018 at approximately 1640 hours, while working as cruiser 5072 evening, in full uniform utilizing cruiser 5074, officer Vanriel responded
 to                    for a Domestic assault, with Officer Estey (5071 Evenings).

 When arriving on scene officer Estey spoke with Joshua Hubbard 04.28.1991 (Defendant-1)            V-1, who states that there was no assault that
 had occurred at the residence, between her and Defendant-1. V-1 stated that there was an argument that occurred the previous night (07/19/2018),
 between her and her friend, which resulted in her phone being broke.

 Officer Vanriel asked if Defendant -1 was still in the residence, at which point V-1 stated that he was not. Officer Vanriel then asked V-1 if he could take
 a look inside the home to make sure. V-1 then gave officer Vanriel consent.

 As officer Vanriel walked in the home he could hear sounds coming from the room all the way in the rear. When he entered the room Defendant-1 was
 standing in the back room. At this point Defendant-1 identified himself as Kenneth Jones with a date of birth of 04.28.1991.

 Officer Estey did a Wales NCIC Check via the dispatcher of the name Kenneth Jones. Which result in no return.

 Officer Vanriel then asked V-1 what the Defendants name was which she replied Kenneth Hubbard.

 While officers were investigating, Defendant-1 went to the bedroom, which is located in the rear of the apartment and closed the door on Officer
 Rohan. He then escaped through the Bedroom window and fleed on foot.

 Officers then took chase on foot. Defendant-1 was located in the rear of 1513 Gales street NE Washington DC, hiding under the outside stairwell. The
 rear of this location was Gated off by tall fencing and a large garage door. Defendant-1 did not reside at this residence.

 As officer entered the Rear of 1517 Gales S, Defendant-1 then attempted again to flee from officer on foot, by running and climbing over the tall
 fencing. At which point Officer Vanriel and Nettles were able to Place Defendant-1 under arrest.

 At this point Defendant-1 identified himself to Officer Blier as Joshua Hubbard.

Printed by Kevin Rosenberg (#USAO472) – Cobalt Data Form v1.0 Generated at 08/07/2018 11:44                                                       Pg. 2 of 23
                 Case
CCN #18119692 – Arrest   1:18-cr-00212-APM
                       Packets - 051827771                       Document 17-3 Filed 11/17/18 Page 2 of 3 Police Department
                                                                                                 Metropolitan


 Officers did a Wales NCIC check of Defendant-1’s correct name which resulted in him having a Warrant for Escaping. Warrant number 181606201556A
 .

 Defendant-1 was placed under and transported to the 5 th district for processing.

 While at the station, Defendant-1 continued to be very hostile. He refused to be search again by the station personal.

 On July 20, 2018 Detective Pinto Responded to 1517 Benning road and spoke t              etective pinto did a conformation photo for an assault from July
 16th 2018 CCN’s 18116053.

 Upon Further investigation it was revealed to officers by V-1 that on the morning of July 20, 2018 at approximately 0200 hours Defendant -1 an
 had gotten into a verbal argument, due to Defendant-1 being in the home when he should not be.




 V-1 was left with visible contusion on her face.

 Defendant-1 will be Charged with Simple assault Domestic (CCN18116053), Simple assault Domestic, Destruction of Property Domestic, Bench
 Warrant, Resisting Arrest, Unlawful entry.



PROPERTY & ITEMS



 REPORTING OFFICER SIGNATURE / DATE                                          SUPERVISOR SIGNATURE / DATE

 Margodane Vanriel (#10709)           07/20/2018 (e-signature)               Franklin Porter (#6154)       07/20/2018 (e-signature)
 PRINT NAME                                                                  PRINT NAME

 Margodane Vanriel (#10709)                                                  Franklin Porter (#6154)




Printed by Kevin Rosenberg (#USAO472) – Cobalt Data Form v1.0 Generated at 08/07/2018 11:44                                                      Pg. 3 of 23
                 Case
CCN #18119692 – Arrest   1:18-cr-00212-APM
                       Packets - 051827771                       Document 17-3 Filed 11/17/18 Page 3 of 3 Police Department
                                                                                                 Metropolitan


CCN #18119692 – PUBLIC NARRATIVE

 BWC activated.

 Officers arrived on scene for an assault. When speaking with V-1, officers were informed that no assault had taken place, at the location. V-1 one
 informed officers that no one else was in the apartment at the time, and gave officers permission to look inside the home. When entering the home
 Officers found S-1 in the back room. S-1 gave officers a false name.

 S-1 entered the rear room and shut the door on officers. At this point he fled out the window on foot. Officers took chase and located S-1 in the rear of
 1513 Gales st Ne.

 Defendant one attempted flee from officers again out of the gated backyard he had climbed into to hide. He was the detained by officers.

 Defendant-1 then gave his correct name

 A Wales NCIC check revealed that S-1 had a warrant for Escaping.

 5d19 responded to 1517 benning and spoke with V-1. He showed her a conformation photo, which she indentified as the person as S-1, a person who
 assaulted her on July 16th 2018 at 1926 hours.

 Upon further investigation officers discovered that S-1 had assaulted V-1 on July 20th at 0200 hours, after they got into an arguement over S-1 being
 in the house. He had struck her multiple time on the right side of the face leave contusion. During the assault S-1 also broke V-1's Cell phone.



CCN #18119692 – INTERNAL NARRATIVE

 Cruiser 500 on scene.




 REPORTING OFFICER SIGNATURE / DATE                                           SUPERVISOR SIGNATURE / DATE

 Margodane Vanriel (#10709)           07/20/2018 (e-signature)                Franklin Porter (#6154)       07/20/2018 (e-signature)
 PRINT NAME                                                                   PRINT NAME

 Margodane Vanriel (#10709)                                                   Franklin Porter (#6154)

APPROVAL HISTORY
 Report Submitted by Margodane Vanriel (#10709)
 Jul 20, 2018 20:48



 Report Completed by Franklin Porter (#6154)
 Jul 20, 2018 20:50




Printed by Kevin Rosenberg (#USAO472) – Cobalt Data Form v1.0 Generated at 08/07/2018 11:44                                                   Pg. 12 of 23
